Citation Nr: 1329249	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1971, with additional service in the Army Reserves.

This matter is on appeal from a December 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St Louis, Missouri.

In March 2011, the Board remanded the Veteran's claim for 
additional evidentiary development and for due process 
reasons.

The Board has reviewed the Veteran's physical claims file, 
and his electronic file through the "Virtual VA" system, to 
ensure a complete review of the evidence in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a review of 
the evidentiary record reveals that the claim for service 
connection for a bilateral hearing loss disability must be 
remanded for further evidentiary development and to ensure 
due process, for reasons explained below.

As an initial matter, the precise dates of the Veteran's 
service are not entirely clear.  The Veteran's DD Form 214 
indicates service in the United States Army from November 
1968 to November 1971.  However, in a May 1999 claim for 
benefits, the Veteran indicated a period of active service 
in the Army Reserves from June 1972 to June 1974.  The 
Veteran's service treatment records (STRs) include reports 
of physical examinations from the Reserves dated in January 
1974 and May 1976.  However, the specific dates of the 
Veteran's service are still unclear.  Since Veteran status 
depends, in part, on whether the Veteran's disability was 
incurred in or aggravated during active service, or active 
or inactive duty for training, the Board finds that further 
attempts should be made to obtain documentation of the 
specific dates of service and any additional STRs.

In addition, the most recent VA treatment records that have 
been associated with the Veteran's paper claims file are 
dated in March 2007 and no treatment records have been 
associated with the Virtual VA electronic claims file.  
Accordingly, as any records of VA treatment since March 2007 
might contain information relevant to the Veteran's claim on 
appeal, on remand, they must be secured and associated with 
the record.  38 C.F.R. § 3.159(c)(2), (c)(3) (2013); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).

With regard to the merits of the Veteran's bilateral hearing 
loss claim, the record reflects that she was afforded a VA 
audiological examination in April 2010 at which time the 
hearing test could not be performed.  Pursuant to the March 
2011 Board remand, the RO was to schedule the Veteran for a 
VA examination to determine the current nature and etiology 
of any current bilateral hearing loss found.  An April 2011 
report of contact completed on the day of the examination 
indicates that she did not report for the examination due to 
car issues; a few days later she further claimed that she 
did not receive the notice of examination and verified her 
current address.  The RO then scheduled a second examination 
in June 2011 which the Veteran again failed to attend, 
explaining in a September 2011 letter that she had moved and 
provided her current mailing address.  She again requested 
that the VA examination be rescheduled and that notice of 
the same be sent to her current address; this address was 
confirmed by the Veteran's representative in an August 2012 
informal hearing presentation.

Although the RO has tried to provide the Veteran a VA 
examination, it has effectively been prevented from doing so 
by the Veteran's failure to keep the RO properly informed of 
changes in her mailing address.  Moreover, adjudication of 
this appeal has been delayed as a direct result of the 
Veteran's inaction.

Nonetheless, because the Board is already remanding this 
claim for verification of the Veteran's dates of service, 
any outstanding STRs, and outstanding VA treatment records, 
the AMC should also provide the Veteran another opportunity 
to undergo a VA examination to assess the nature and 
etiology of her bilateral hearing loss.  This will ensure VA 
meets the duty-to-assist.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the United States Army 
Personnel Center, or any other appropriate 
service department office, and obtain 
service personnel records, including the 
Veteran's NGB Form 22 and any DD Forms 214 
that have not already been obtained and 
associated with the Veteran's claims file, 
and complete service treatment records 
that document the specific dates of the 
Veteran's active duty, and active and 
inactive duty training for all periods of 
service and associate them with the claims 
file.

A formal determination, pursuant to 
38 C.F.R. § 3.159(c)(2), must be entered 
if it is determined that the above records 
or information do not exist or that 
efforts to obtain them would be futile.  
In the event that it is determined that 
the records are unavailable, provide the 
Veteran with appropriate notice under 
38 C.F.R. § 3.159(c), and give her an 
opportunity to respond.

2.  The RO or AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records and 
associate them with the physical OR 
virtual claims file, to include 
associating with the claims folder all 
pertinent VA treatment records dated from 
March 2007, to the present.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims files, 
and the Veteran should be informed in 
writing.
3.  Then, schedule an appropriate VA 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss disability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should also fully describe the 
functional effects caused by the Veteran's 
hearing loss.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose any current bilateral 
hearing loss disability.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any current bilateral hearing loss 
disability was incurred in or 
aggravated by the Veteran's active 
service?  The examiner is requested to 
consider and comment specifically on 
the Veteran's statements regarding the 
incurrence of a bilateral hearing loss 
disability and claimed in-service noise 
exposure, in addition to her statements 
regarding the continuity of 
symptomatology.

If the examiner determines that he or 
she cannot provide an opinion on the 
issue at hand without resorting to 
speculation, the reviewer should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, the examiner should comment 
on whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted or 
whether additional information could be 
obtained that would lead to a 
conclusive opinion.

4.  If the Veteran fails to appear for the 
examination, a copy of the letter 
notifying the Veteran of the date, place, 
and time of her examination should be 
included in the claims file.  The Veteran 
should also be made aware that her failure 
to report for this examination without 
good cause shown may have a detrimental 
effect on the adjudication of her claim.  
38 C.F.R. § 3.655.

5.  Thereafter, readjudicate the Veteran's 
claim.  If any benefits sought on appeal 
remain denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case, and an 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).


